Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 16 July 1821
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson


				1.
					
					Washington 16. July 1821.
				
				I received this morning your Letter from Wilmington, delighted to learn that you had got well on thus far—I send this to catch you at New-York—We are all as comfortably well as we can be without you—Antoine seems pretty well recovered. I got a Letter from W. S. Smith off Cape Henry, dated the 8th. Catherine had had a spice of Sea Sickness and got over it—W. D. Robinson by missing time had caused some detention, and nearly lost them a Midshipman and four men.I enjoin positively upon Mary to write me a Letter at least once a week, until I come to join you—She must understand that I shall take no denial, and forgive no omission—As I have deprived her of the benefit of Madame Grelaud’s Instructions, I intend giving her some of my own—But she must begin and keep up the Correspondence.Ever faithfully yours.
				
					J. Q. Adams
				
				
					We are going this Evening to a Concert of the Columbian Harmonee Society.
				
			